Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include a reflective layer on the p-type layer; and 10 a plurality of reflective layer interconnects within the reflective layer and electrically connected to the p-type layer, the plurality of reflective layer interconnects comprising at least one first reflective layer interconnect comprising a first diameter and at least one second reflective layer interconnect comprising a second diameter that is smaller than the first diameter; 15 wherein the at least one first reflective layer interconnect is arranged closer to the at least one n-contact interconnect than the at least one second reflective layer interconnect.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 12, there is no teaching, suggestion, or motivation for combination in the prior art to include the plurality of n-contact interconnects comprising n-contact interconnects of different diameters and wherein largest diameter n-contact interconnects of the 15 plurality of n-contact interconnects are arranged closer to perimeter edges of the LED chip than a center of the LED chip; a reflective layer on the p-type layer; and a plurality of reflective layer interconnects that electrically connect to the p- type layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893